DETAILED ACTION
This is in response to applicant's communication filed on 09/22/2022, wherein:
Claim 1-12 are pending.
Claim 1, 3-7, and 9-12 are amended.

Response to Arguments
Applicant’s arguments with respect to pending claims have been considered but are moot because of the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over C1-202324 (provided by Applicant and cited in previous action) in view of Ryu (US 20200305118 A1).

Regarding claim 1, C1-202324 discloses a method for handling a paging message by an user equipment (UE) in a wireless communication network, the method comprising: 
receiving, from a network entity, a paging message over a 3rd generation partnership project (3GPP) access for pending downlink data, wherein the pending downlink data is sent to the multi-SIM UE over a non-3GPP access (Page 1, Reason for Change -- allows UE to respond to Paging message received over 3GPP with access type indicating non-3GPP; Page 3, Section 5.6.1.1 -- paging procedure for the transfer of downlink signaling or user data pending over non-3GPP access to a UE over 3GPP access); 
determining  whether to re-establish user-plane resources over the 3GPP access using at least one protocol data unit (PDU) session of the non-3GPP access based on the paging message (Page 3, Section 5.6.1.2.1 (paragraph 5) -- UE shall invoke service request procedure based on the page when… (listing conditions when UE will respond, i.e. , “determining”)); and 
performing one of: responding to the paging message based on a determination that the user-plane resources are re-established over the 3GPP access using the at least one PDU session of the non- 3GPP access; or not responding to the paging message based on a determination that the user-plane resources are not re-established over the 3GPP access using the at least one PDU session of the non-3GPP access (Page 5, Section 5.6.1.2.1, last paragraph -- if paging request includes an indication non-3GPP access, allowed PDU session status IE shall be included in response (SERVICE REQUEST) (indicating that there is a SERVICE REQUEST response); Page 7, Section for case a1 -- SERVICE REQUEST message sent and details of that response depending on the scenario).  
However, the reference is silent on details about the UE is a multi-subscriber identity module (SIM).
Ryu discloses a multi-subscriber identity module (SIM) user equipment (UE) for receiving paging on a first 3GPP access network and responding to paging message on second non-3GPP access network (abstract, Fig. 16, Fig. 19, ¶0286 – “For example, the receiving the paging message may be a first SIM and the sending the NAS response message may be via a second SIM. The wireless device may use a single transmitter and one or more receivers. For example, the receiving the paging message may be via a first SIM and the second the NAS response message may be either the first SIM or a second SIM”).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed the invention, to modify the invention of C1-202324 to utilize multi-SIM UE because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to provide connection on wireless multiple network.

Regarding claim 2, the combined teaching of C1-202324 and Ryu discloses the method as claimed in claim 1, wherein the multi-SIM UE is in an idle state over the 3GPP access and the non-3GPP access (C1-202324 - Section 5.6.1.1 -- network has downlink signalling pending over non-3GPP access, the UE is in 5GMM-IDLE mode over non-3GPP access and in 5GMM-IDLE or 5GMM-CONNECTED mode over 3GPP access).

Regarding claim 3, the combined teaching of C1-202324 and Ryu discloses the method as claimed in claim 1, wherein the paging message comprises non-3GPP access type information for the pending downlink data over the non-3GPP access  (C1-202324 - Page 1, Reason for Change -- allows UE to respond to Paging message received over 3GPP with access type indicating non-3GPP; Page 3, Section 5.6.1.1 -- paging procedure for the transfer of downlink signaling or user data pending over non-3GPP access to a UE over 3GPP access).  

Regarding claim 4, the combined teaching of C1-202324 and Ryu discloses the method as claimed in claim 1, wherein responding to the paging message comprises: sending a non-access stratum (NAS) message to the network entity, and wherein the NAS message comprises an allowed PDU session status information element (IE) to indicate the at least one PDU session of non-3GPP access for which the UE allows the user- plane resources to be re-established over 3GPP access (C1-202324 - Page 5, last paragraph to Page 6, first paragraph (also see paragraph 5) -- UE shall indicate sessions in allowed PDU sessions status IE, otherwise will not indicate any PDU sessions in IE; Page 7, last three paragraphs -- PDU session status IE can be included in the SERVICE REQUEST, SERVICE REQUEST can include NAS container IE).  

Regarding claim 5, the combined teaching of C1-202324 and Ryu discloses the method as claimed in claim 1, wherein not responding to the paging message comprises: performing one of: ignoring the received paging message; or sending an NAS message to the network entity, wherein the NAS message does not include an allowed PDU session status IE to indicate the at least one PDU session of non- 3GPP access for which the UE allows the user-plane resources to be re-established over 3GPP access (C1-202324 - Page 7, last three paragraphs -- PDU session status IE can be included in the SERVICE REQUEST, indicating the PDU sessions that are available in the UE associated with the access type (i.e. message does not include an indication of the PDU session of non-3GPP access OR message is not included as it is an optional message).  

Regarding claim 7, the scope and content of the claim recites a multi-subscriber identity module (SIM) user equipment (UE) in a wireless communication network for performing the method of claim 1, therefore, being addressed as in claim 1. Further details about the multi-SIM UE regarding to memory, a processor, communicator coupled with processor and memory for performing the method are well-known and disclosed by Ryu teaching (Ryu - Fig. 16 and ¶0198-0199).

Regarding claim 8, the scope and content of the claim recites a multi-subscriber identity module (SIM) user equipment (UE) in a wireless communication network for performing the method of claim 2, therefore, being addressed as in claim 2.

Regarding claim 9, the scope and content of the claim recites a multi-subscriber identity module (SIM) user equipment (UE) in a wireless communication network for performing the method of claim 3, therefore, being addressed as in claim 3.

Regarding claim 10, the scope and content of the claim recites a multi-subscriber identity module (SIM) user equipment (UE) in a wireless communication network for performing the method of claim 4, therefore, being addressed as in claim 4.

Regarding claim 11, the scope and content of the claim recites a multi-subscriber identity module (SIM) user equipment (UE) in a wireless communication network for performing the method of claim 5, therefore, being addressed as in claim 5.


Allowable Subject Matter
Claim 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643